                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

                                 Court Minutes and Order

DATE:      September 18, 2019
JUDGE:     Pamela Pepper
CASE NO:   2018-cr-145
CASE NAME: United States of America v. Lisa and Robert Hofschulz
NATURE OF HEARING:       Motion to Continue Trial
APPEARANCES:             Julie Stewart – Attorney for the government
                         Matthew Jacobs – Attorney for the government
                         Louis Manzo – Attorney for the government
                         Brian Nistler – Attorney for Lisa Hofschulz
                         James Cirincione – Attorney for Lisa Hofschulz
                         Jonathan Smith – Attorney for Robert Hofschulz
COURTROOM DEPUTY:        Kristine Wrobel
TIME:                    3:31 p.m. – 4:30 p.m.
HEARING:                 Final pretrial conference set for January 31, 2020 at 8:30 a.m.
                         Trial set for February 18, 2020 at 8:30 a.m.
      The court noted that it scheduled this hearing because defendant Lisa
Hofschulz filed a motion for a continuance of the trial scheduled for October 7,
2019. The motion indicated that defendant Robert Hofschulz did not oppose
the motion, but that the government objected.
      Counsel for Lisa Hofschulz reported that earlier today he had received an
email from Dr. Odell that Odell was unable to testify at the trial. Counsel had
anticipated calling Dr. Odell as an expert witness. Counsel indicated that he
understood the government’s opposition given the imminence of trial, but
asserted that he could not provide Ms. Hofschulz with the proper defense
without an expert. Counsel did not feel that he could disclose on the record the
reason Dr. Odell could not testify.
       Counsel for the government argued against a continuance. She explained
that she was hamstrung in her ability to respond to the unavailable of Dr.
Odell when she did not know the reason for his unavailability. She told the
court that she understood that Dr. Odell’s license may have been suspended,
or his practice suspended, but told the court that the parties had recently
agreed that the government would limit its cross examination of Dr. Odell and
would not ask about the suspension. Counsel posited that Ms. Hofschulz could
call one of the doctors who had practiced with her as an expert. The
government expressed concern that with Ms. Hofschulz continuing to practice
medicine, an adjournment would put the public at risk; although she had been
prohibited from dispensing medication there was no guarantee that she was
abiding by that prohibition. Counsel noted that the motion for the continuance
had alleged that the government “recently” had provided the defense with
thousands of pages of discovery; she explained that those documents were
medical records that the government had obtained from the VA and provided to
                                             1

          Case 2:18-cr-00145-PP Filed 09/18/19 Page 1 of 2 Document 59
the defense in an abundance of caution, as a courtesy. Counsel concluded by
stating that she was familiar with the court’s calendar and knew that it would
not be able to schedule a new trial date in the next ninety days, as the
defendant had proposed.
      Defense counsel offered to share with the court off the record the reason
for Dr. Odell’s unavailability. The court cleared the courtroom, and defense
counsel provided the court with the information regarding Odell’s
unavailability.
      The parties returned to the courtroom, and the court granted the motion
to continue the trial. It explained its belief that it was critical to the defense for
the defendant to present an expert on best practices and prescription
standards, and that it concluded that Odell could not be that witness.
       The court scheduled a final pretrial for January 31, 2020 at 8:30 a.m.
and a trial for February 18, 2020 at 8:30 a.m. in Room 222. The trial will run
into the week of February 24, 2020.
      The court GRANTS the defendant’s motion for a continuance of the trial.
Dkt. No. 58.
        The court ORDERS the following:
      That all parties shall disclose the identities of all expert witnesses, along
with reports and supporting documentation, no later than December 20, 2019.
     Any party wishing to file motions in limine shall do so no later than
January 17, 2020 with responses due no later than January 24, 2020.
        The parties shall file the final pretrial report no later than January 24,
2020.
        Dated in Milwaukee, Wisconsin this 18th day of September, 2019.

                                               BY THE COURT:


                                               _____________________________
                                               HON. PAMELA PEPPER
                                               United States District Judge




                                           2

          Case 2:18-cr-00145-PP Filed 09/18/19 Page 2 of 2 Document 59
